Citation Nr: 1045735	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to the service-connected left 
ankle disability.

3.  Entitlement to service connection for a bilateral wrist 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the service-connected left 
ankle disability.

5.  Entitlement to service connection for a low back disorder, 
claimed as secondary to the service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2007 and January 2008 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in September 2007 and again in May 2008.  A 
transcript of each hearing is associated with the claims file.  
The Veteran also testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in August 
2010.  A transcript of the hearing has been associated with the 
claims file.  

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the claim, and it must be referred to the AOJ 
for appropriate action.  

The issues of service connection for (1) esophageal cancer; (2) a 
bilateral wrist disorder; and (3) a bilateral knee disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a left ankle 
injury

2.  The weight of the evidence is in relative equipoise on the 
question of whether the Veteran has degenerative disc disease of 
the lumbar spine, aggravated by the service-connected left ankle 
disability.

3.  The Veteran does not have a current left shoulder disorder 
related by competent evidence to any incident during service or 
the service-connected left ankle disorder. 


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine is proximately 
due to the service-connected left ankle disability.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2010).

2.  The Veteran does not have a current left shoulder disorder 
due to disease or injury that was incurred in or aggravated by 
active service or proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, all notification and development action 
necessary to render a fair decision on the issue of service 
connection for a low back disorder has been accomplished in light 
of the favorable disposition of the matter.  

With regard to the claim of service connection for a shoulder 
disorder, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in January 2007, which fully addressed what 
evidence was required to substantiate the claim and the 
respective duties of VA and a claimant in obtaining evidence.  
The January 2007 letter also advised the Veteran of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  In light of the January 
2007 letter, which was provided prior to the May 2007 rating 
decision on appeal, the Board finds that any arguable lack of 
full preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran has not identified (nor has his service representative), 
and the file does not otherwise indicate, that there are any 
additional pertinent records that should be obtained before the 
appeal is adjudicated by the Board.  

The Veteran was not afforded a VA examination in connection with 
his claim.  A VA examination is required where the record 
includes (1) competent evidence of a current disability or 
continuous symptoms since service; (2) evidence establishing that 
an event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and (4) 
lack of sufficient competent evidence upon which the Board can 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  In this case, a VA examination is not warranted because 
although the Veteran is service-connected for a left ankle 
disability and although the evidence reveals a current left 
shoulder diagnosis, the record does not indicate that he has a 
left shoulder disorder that may be related to service or the 
service-connected left ankle disability.  A VA examination is not 
warranted based on the Veteran's own conclusory statements 
indicating that there is a relationship between the service-
connected left ankle disability and a left shoulder disorder, 
because the record contains no factual basis supporting his 
statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278, (Fed. 
Cir. 2010) (a Veteran claimed that he had hypertension, 
depression, and diabetes mellitus caused by medication for 
schizophrenia received during service; his own conclusory 
statements were not sufficient to warrant a VA examination 
without a factual basis in the record).  The Board accordingly 
finds no reason to remand for further examination.    

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which he presented oral argument in 
support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  

Here, during the hearing, the AVLJ during the hearing did not 
explicitly note the basis of the prior determinations or note the 
elements that were lacking to substantiate the Veteran's service 
connection claim.  The Veteran's representative, however, 
demonstrated actually knowledge of this information.  In fact, 
the representative's questions specifically elicited responses 
designed to show that the Veteran met the requirements to warrant 
service connection on a direct or secondary basis.  For instance, 
the representative asked the Veteran when his left shoulder 
symptoms began and whether a physician had ever related his 
symptoms to the service-connected left ankle disability.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining 
that actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.)  Accordingly, the Veteran is not shown to be prejudiced 
on this basis.  

In addition, the AVLJ sought to identify any pertinent, 
outstanding evidence that might have been overlooked.  The AVLJ 
asked the Veteran where he received his treatment, and he 
responded that he received all treatment at VA.  The Veteran 
specifically testified that he had no additional evidence to 
submit.  Accordingly, the Veteran is not shown to be prejudiced 
on this basis.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant, the AVLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2).

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

For these reasons, the Board may proceed with adjudicating the 
issue based on the current record.

II.  Analysis

The Veteran is seeking service connection for a left shoulder 
disorder and a low back disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Additionally, service connection may be granted for a disability 
that is proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

A.  Low Back

The Board finds that the evidence is at least in a state of 
relative equipoise in showing that service connection is 
warranted for a low back disorder.  

The record demonstrates that the Veteran is presently service-
connected for a left ankle disability manifested by residuals of 
a left ankle injury.  A March 2004 VA X-ray revealed degenerative 
disc disease (DDD) of the lumbar spine at L4-5.  Consistent with 
the X-ray results, a VA examiner in July 2008 diagnosed DDD of 
the lumbar spine.  Then, in support of the claim, a VA physician 
wrote in March 2008 that the Veteran's low back pain "is 
certainly worse and is a problem that is secondary to [the 
service-connected] ankle disability."  

This evidence, in summary, shows a current service-connected left 
ankle disability, a current low back disorder manifested by DDD 
of the lumbar spine, and the March 2008 VA physician's opinion 
that the current low back disorder was aggravated by the service-
connected left ankle disability.  The Board thus finds that the 
evidence is at least in a state of relative equipoise in showing 
that service connection is warranted.  38 C.F.R. § 3.310; Wallin, 
11 Vet. App. at 512.  Accordingly, by extending the benefit of 
the doubt to the Veteran, service connection is granted.  

B.  Left Shoulder

With regard to the claim of service connection for a left 
shoulder disorder, the Board finds that the weight of the 
evidence is against the claim.  

First, the Veteran specifically testified at his August 2010 
Board hearing that he did not injure his left shoulder during 
service.  Consistent with his testimony, his service treatment 
record (STR) contains no complaints, findings, or diagnosis 
related to the left shoulder.  In fact, at his service separation 
examination in April 1968, the Veteran's upper extremities were 
found "normal," and he denied a history of shoulder symptoms.  

The post-service medical treatment records include a February 
2006 VA treatment note showing that the Veteran complained of 
left elbow swelling for 3 days with pain radiating up the 
shoulder.  Otherwise, the medical records contain no complaints 
or a diagnosis specifically referable to the left shoulder.  
Rather, there is a diagnosis of rheumatoid arthritis and 
osteoarthritis of "all joints."  The medical evidence contains 
no indication that the Veteran has a current left shoulder 
disorder related to his service.  In fact, the Veteran testified 
at his August 2010 Board hearing that a doctor had never related 
a left shoulder disorder to his service.  The medical evidence 
also does not contain any indication that the Veteran's service-
connected left ankle disorder caused or aggravated the left 
shoulder arthritis.  The Board finds that this is significant 
because the Veteran has otherwise sought regular treatment for 
his remaining orthopedic disabilities and his VA medical 
providers have elsewhere provided opinions addressing the 
relationship between the service-connected left ankle disorder 
and his other orthopedic disabilities.  Such a lack of evidence 
tends to weigh against his claim.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir.2006) (explaining that the Board may 
weigh the absence of contemporaneous medical evidence against the 
lay evidence of record).

At his August 2010 Board hearing, the Veteran explained that his 
left shoulder symptoms began in the 1990s without prior injury, 
but he feels that his symptoms were caused or worsened by his 
service-connected left ankle disorder.  The Board finds that the 
Veteran's assertions, while credible, are not competent evidence.  
To the contrary, the etiological relationship between a left 
ankle disability and a left shoulder disorder is a complex 
medical issue not capable of lay observation.  Nor is this 
otherwise the type of medical question for which lay evidence is 
competent evidence.  In fact, the Veteran's own opinion 
demonstrates that this is a complex issue.  He testified at the 
Board hearing that "your ankle goes and then your knee goes, and 
then your back goes," etc. The speculative character of his 
statement reveals that this issue is not supportable by lay 
evidence.  The Veteran has not identified a contemporaneous 
medical opinion relating the two disorders.  Accordingly, the 
Veteran's own conclusory lay opinion is not probative evidence 
supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau 
, 492 F.3d at 1376-77.

In summary, the record contains no competent evidence relating a 
left shoulder disorder to the Veteran's service or the service-
connected left ankle disability.  Thus, the Board finds that the 
weight of the evidence is against the Veteran's claim on a direct 
and secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.310; Davidson, 581 F.3d at 1316; Allen, 7 Vet. 
App. at 448.  Therefore, the claim is denied.  In reaching this 
conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER

Service connection for a left shoulder disorder is denied.

Service connection for degenerative disc disease of the lumbar 
spine is granted.


REMAND

Upon review, the Board finds that further development is 
necessary on the claims of service connection for (1) esophageal 
cancer; (2) a bilateral wrist disorder; (3) a bilateral knee 
disorder.

With regard to the claim of service connection for esophageal 
cancer, the Veteran contends that the disorder was caused by 
exposure to ionizing radiation during his service in Germany at a 
missile/radar site.  The record shows that the Veteran was 
diagnosed with esophageal cancer in 1985.  He underwent 
esophagectomy later in November 1985.  

According to 38 C.F.R. § 3.311, esophageal cancer is a 
"radiogenic disease." Where it is contended that a "radiogenic 
disease" is a result of exposure to ionizing radiation during 
service, the specific procedures identified in 38 C.F.R. § 3.311 
must be followed.  38 C.F.R. § 3.311(a)(2)(iii).  First, a 
request must be made for any available records concerning a 
Veteran's exposure to radiation.  Such records normally include 
but may not be limited to a Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to that Veteran's radiation dose in service.  Next, 
all records must be forwarded to the Under Secretary for Health, 
who will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.

If it is then determined that a Veteran had any exposure to 
ionizing radiation higher than zero, the matter must be referred 
to the Under Secretary for Benefits, who shall consider the claim 
with reference to the factors specified in 38 C.F.R. § 3.311(e), 
including a request for an advisory medical opinion from the 
Under Secretary for Health.  See Wandel v. West, 11 Vet. App. 
200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999).  The 
Board finds in this case that there is sufficient evidence of 
exposure to ionizing radiation to warrant a review under the 
provisions of 38 C.F.R. § 3.311.

With regard to the claim of service connection for a bilateral 
wrist disorder, the Veteran contends that he hurt his wrists 
during the same fall in which he hurt his ankle (for which he is 
now service-connected).  He contends that when he fell, he landed 
on his wrists, but his ankle hurt worse at the time, so he did 
not mention his wrists.  He testified during his August 2010 
Board hearing that his wrists have continued to hurt since then 
and his VA physician told him that his current wrist disorder may 
have started when he fell during service.  Current treatment 
records show a diagnosis of arthritis (rheumatoid and 
osteoarthritis).  The Board finds that a VA examination is 
warranted based on this record.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

With regard to the claim of service connection for a bilateral 
knee disorder, the Veteran contends that the disorder was 
aggravated by his service-connected left ankle disorder.  Service 
connection is warranted for a disability caused or aggravated by 
a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  A VA physician wrote in a 
January 2008 outpatient treatment record that the Veteran had 
knee pain "probably secondary to his service connected ankle 
pain."  In light of this evidence, a VA examination is 
warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

For these reasons, the issues are REMANDED for the following 
action:

1. The RO should send the Veteran a letter 
asking that he identify the names, addresses, 
and approximate dates of treatment for all 
health care providers who may have additional 
records pertinent to the remanded claims.  

2. After the Veteran has signed any necessary 
releases, the RO should make as many attempts 
as necessary to obtain all pertinent records 
identified by the Veteran not already 
associated with the claims file.  The RO 
should also obtain all of the Veteran's 
outstanding VA treatment records.  

Furthermore, the RO should contact the 
National Personnel Records Center (NPRC) in 
St. Louis, Missouri, the service department, 
or other appropriate source, to obtain the 
Veteran's entire service personnel record, 
plus outstanding service treatment records, 
to specifically include any record of 
radiation exposure, such as a DD 1141.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
evidentiary develop, the RO must forward the 
claim of service connection for esophageal 
cancer to the Under Secretary for Benefits 
for review and action pursuant to 38 C.F.R. § 
3.311(c), to include referral to the Under 
Secretary for Health for preparation of a 
dose estimate, to the extent feasible, based 
on available methodologies.  The Under 
Secretary for Benefits should determine 
whether it is at least as likely as not that 
any exposure to ionizing radiation 
(associated with assignment to a 
missile/radar site) during the Veteran's 
service caused or contributed to the 
development of esophageal cancer.  

4.  Also, after completing the above 
requested evidentiary development, the RO 
should schedule the Veteran for an 
appropriate VA examination(s) to determine 
the nature and likely etiology of the claimed 
bilateral wrist disorder, and bilateral knee 
disorder.  The entire claims file, including 
a copy of this remand, must be made available 
to the examiner(s) for review.  

Accordingly, the examiner(s) is asked to 
review the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  Then, based on the 
record review and examination results, the 
examiner is asked to address the following:

(a) With regard to the claimed bilateral 
wrist disorder, the examiner is asked to 
provide a current diagnosis and specifically 
indicate whether it is at least as likely 
as not that the Veteran has a disorder of 
either wrist that was incurred during his 
active service, or is otherwise consistent 
with the Veteran's reports of an symptoms 
beginning with fall during active service.  
In making this determination, the examiner 
should specifically discuss the Veteran's 
assertions that he has had continuous 
symptoms during service.

(b)  With regard to the claimed bilateral 
knee disorder, the examiner is asked to 
provide a current diagnosis and specifically 
indicate whether it is at least as likely 
as not that the Veteran has a disorder of 
either knee that was incurred during his 
active service, or is otherwise etiologically 
related to his service.  If the examiner 
determines that the Veteran does not have a 
current knee disorder directly related to an 
incident during the Veteran's service, the 
examiner is asked to indicate whether it is 
at least as likely as not that a knee 
disorder has been caused or permanently 
worsened beyond the natural progression of 
the disorder as a consequence of the service-
connected left ankle disability.  In making 
this determination, the examiner is asked to 
discuss the January 2008 VA outpatient 
treatment record indicating that the Veteran 
has knee pain "probably secondary to his 
service connected ankle pain."  Likewise, 
the examiner is asked to take into account 
and discuss the Veteran's own statements 
regarding his symptomatology.

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the 
examiner(s) offer a detailed analysis for all 
conclusions and opinions reached supported by 
specific references to the Veteran's claims 
file, including the in-service and post-
service medical records, and the Veteran's 
lay assertions, as indicated.  

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


